By the Court.
The titles of both defendants depend upon the validity of the legislative acts to postpone from, the first Monday in January to the first Monday in September the beginning of the official terms of the persons elected to the offices which the defendants claim by appointment to fill vacancies for the interim which the legislature so attempted to create.
There was not in either of the acts referred to, or in any other statute in force at the time of their passage, any provision for the election of a prosecuting attorney or an infirmary director for the interim contemplated. The acts are therefore void according to the views defined in the first and second propositions of. the syllabus in State ex rel. v. Heffner, 59 Ohio St., 368, which involves the same sections of the constitution that are pertinent to the statutes now under consideration. It follows that there was no vacancy to be filled by appointment and that the persons elected to these offices at the November election in 1898 are entitled to enter upon them.

Demurrers sustained and judgments of ouster.